Citation Nr: 1544502	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  08-23 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating for a low back disability in excess of 10 percent prior to July 27, 2012.  

2. Entitlement to an initial rating for a low back disability in excess of 20 percent as of July 27, 2012.

3. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to July 27, 2012. 


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active duty from August 1986 to January 1990.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for lumbosacral strain, and assigned a 10 percent rating effective February 2, 2006.  The claims file was subsequently transferred to Columbia, South Carolina.

In June 2012, the Board remanded this matter for additional development. 

In January 2013, the AMC granted service connection for peripheral neuropathy of the right and left lower extremities and rated both disabilities as 20 percent disabling (effective July 27, 2012).  The AMC also granted a 20 percent initial disability rating for the Veteran's service-connected low back disability (effective July 27, 2012). See January 2013 Rating Decision; see also April 2013 Supplement Statement of the Case (SSOC). But see AB v. Brown, 6 Vet. App. 35 (1993).  

In a June 2014 decision, the Board denied entitlement to an initial evaluation in excess of 10 percent for the low back disability for the period prior to July 27, 2012, and in excess of 20 percent as of that date.  The Board also denied entitlement to compensable evaluations of left and right extremity peripheral neuropathy for the period prior to July 27, 2012, and evaluations in excess of 20 percent as of that date.  

The Veteran appealed the June 2014 decision to the Court of Appeals for Veterans Claims (CAVC).  A Joint Motion for Partial Remand (JMR) was filed and in May 2015 the CAVC issued an Order vacating the June 2014 decision that denied an initial increased ratings for the low back disability prior July 27, 2012, and thereafter, and returned the case to the Board for action consistent with the JMR.  The parties agreed that the Board's decision should not be disturbed insofar as it denied compensable evaluations of left and right extremity peripheral neuropathy prior to July 27, 2012, and evaluations in excess of 20 percent as of that date.  The case is now before the Board for further appellate consideration.

The issue of entitlement to an initial rating for a low back disability in excess of 20 percent as of July 27, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From February 2, 2006, to May 16, 2007, the Veteran's forward flexion of the thoracolumbar spine is not limited to 60 degrees or less; the combined range of motion of the thoracolumbar spine is not limited to 120 degrees or less; and he does not have an abnormal gait or spinal contour.

2. Resolving all doubt in the Veteran's favor, from May 17, 2007, to September 24, 2009, the Veteran's low back disability was manifested by flexion of the thoracolumbar spine to 30 degrees.  

3. From September 25, 2009, to July 26, 2012, the Veteran's forward flexion of the thoracolumbar spine is not limited to 60 degrees or less; the combined range of motion of the thoracolumbar spine is not limited to 120 degrees or less; and he does not have an abnormal gait or spinal contour.


CONCLUSIONS OF LAW

1. From February 2, 2006, to May 16, 2007, the criteria for an initial rating for a low back disability in excess of 10 percent have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Code (DC) 5237 (2015). 

2. From May 17, 2007, to September 24, 2009, the criteria for an initial 40 percent rating for a low back disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a), DC 5237 (2015).

3. From September 25, 2009, to July 26, 2012, the criteria for an initial rating for a low back disability in excess of 10 percent have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a), DC 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2015).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled with the grant of service connection. Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this respect, the March 2006 letter, which notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VA's duty to assist under the VCAA includes obtaining service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA medical records, and private medical records.  The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  The August 2006 and September 2009 VA examiners reviewed the claims file, examined the Veteran, and recorded all pertinent clinical findings.  The examination reports are adequate to determine the level of the Veteran's low back disability prior to July 27, 2012. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Initial Disability Rating for a Low Back Disability

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.  

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited. Id; see 38 C.F.R. § 4.14.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, excess fatigability, and incoordination. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint). 

The Schedule recognizes painful motion with joint or periarticular pathology as productive of disability. 38 C.F.R. § 4.59.  Joints that are painful, unstable, or malaligned due to a healed injury are entitled to at least the minimum compensable rating for the joint. Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints and not just to arthritis).

In Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court held that although painful motion is entitled to a minimum 10 percent rating, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating. Id. at 43. 

Increased Rating 

The Veteran's low back disability has been rated under DC 5237 (lumbosacral or cervical strain); it was assigned a 10 percent disability rating effective from February 2, 2006, to July 27, 2012 and a 20 percent disability rating as of July 27, 2012. 38 C.F.R. § 4.71a.  

The Schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. See Id., DCs 5235-5243.  The evaluation of intervertebral disc syndrome is discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated. 

These criteria are applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine. Id. They "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine." 68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).

Factual Background

An August 2006 VA examination report reflects that the Veteran had non-radiating back pain without weakness, stiffness, fatigability, or a decrease in endurance.  He reported no flare ups and that his pain was a 10 on a 1 to 10 scale where 10 indicated extreme pain.  The VA examiner noted that the Veteran performed his activities of daily living on an independent basis, worked as a forklift operator, and had no incapacitating episodes.  On examination, spinal flexion was 115 degrees, extension was 14 degrees, left and right lateral flexion was 25 degrees, and left and right rotation was 25 degrees.  All degree measurements were without pain and there was no change with repetitive motion.  The examiner found no evidence of spasm, weakness, or tenderness to palpation, negative straight leg raises, and normal tendon reflexes and strength.

Private and VA medical records document the Veteran's ongoing history of back problems.  In March 2007, a private treatment note indicated complaints of low back pain; it was noted that the Veteran was working full-time and that he wore a back brace.  He stated that the pain was "very uncontrollable" for him.  

In March 2007, a VA physician noted a history of lumbosacral disease and diagnosed the Veteran with myofascial low back pain.  The physician measured the Veteran's spinal flexion at up to 80 degrees and his extension at up to 10 degrees, noted that the Veteran's side bending was good bilaterally, and that a January 2006 low back x-ray was normal. See also May 2007 VA Treatment Records (observing a normal gait, functional range of motion of the lower extremities, and normal ability to transfer from chair to table).  

Private medical records from May 2007 noted range of motion at 30 degrees flexion with pain, 10 degrees extension with pain, and lateral bending and rotation at 15 degrees with pain bilaterally; there was pain with palpation over his lumbar spine.  See May 17, 2007 Pain Management Group of North Carolina, LLC., treatment note. 

In June 2007, an MRI of the lumbar spine was normal.

On June 11, 2007, VA treatment records reflect that the Veteran presented to the emergency department with complaints of low back pain.  He was given an injection of nubapin and Phenergan as well as ten Percocets.  He stated that it hurt to breathe. 

A September 25, 2009, VA examination report reflected that the Veteran's lumbar flexion was up to 70 degrees, his extension was up to 10 degrees, his lateral flexion was up to 30 degrees, bilaterally, and his lateral rotation was up to 40 degrees, bilaterally.  All ranges of motion were without pain and there were no additional limitations in range of motion with repetitive motion.  The Veteran reported some stiffness in his back and no incapacitating episodes within the last 12 months.  He also reported that prolonged standing aggravated his pain, denied having any flare ups, and stated that he uses a cane "at times" to help with ambulation.  He reported that he was currently unemployed and that he recently lost two jobs because "he had to sit down on the job in order to take a break."  

VAMRs from September 2010 confirmed that the Veteran experienced low back pain, but show no tenderness or muscle spasms along the lower spine.  In October 2010, imaging studies of the lumbar spine revealed minimal early degenerate disease.  A physical examination in January 2011 found that the range of spinal motion was within normal limits and that sensation and gait were also normal. See October 2010 and January 2011 VAMRs. 

The July 2012 VA examination report indicated diagnoses of degenerative disc disease of the spine, right curvature of the thoracic spine, and left trace curvature of the lumbar spine.  Upon examination, the Veteran was able to flex up to 55 degrees and extend up to 25 degrees without pain.  His left and right rotation and lateral flexion were all 30 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion of the thoracolumbar spine due to repetitive motion.  The examiner noted low bilateral paraspinal tenderness and guarding and/or muscle spasm, but stated that the latter does not result in abnormal gait or spinal contour.  He also noted no muscle atrophy and normal motor strength, senses, and reflexes.

The July 2012 examiner observed functional loss-less movement than normal, pain, and deformity-that interfered with sitting, standing, and/or weight bearing.  He also observed that the Veteran wears a back brace on a regular basis, failed the "get up and go" test (requiring an individual to rise from a sitting position, stand momentarily, walk a few paces, and return to a sitting position), and has an antalgic gait.  The Veteran reported that his back pain is exacerbated by prolonged periods of sitting or standing, bending, or elevating his feet.

Analysis- From February 2, 2006, to May 16, 2007 

The Board has considered all of the evidence but finds that in this case, a rating in excess of 10 percent for the period from February 2, 2006, to May 16, 2007, for the low back disability is not warranted.  For a 20 percent rating, forward flexion of the thoracolumbar spine cannot be greater than 60 degrees or the combined range of motion of the thoracolumbar spine cannot be greater than 120 degrees.  In August 2006, the Veteran's forward flexion of the spine measured to 115 degrees, with pain at the end point, and no change with repetition.  In March 2007, his forward flexion was to 80 degrees with discomfort.  As such, his forward flexion, even with consideration of pain, was far greater than the 60 degree limitation of motion required for a 20 percent rating.  Further, although specific lateral rotation/flexion findings were not documented in the March 2007 treatment record, the total combined range of motion during the August 2006 VA examination was far in excess of the 120 degree limitation of motion required for the next higher rating.

The Board has considered the DeLuca criteria and 38 C.F.R. §§ 4.40 and 4.45 but find that the limitations, such as less movement than normal, weakened movement, pain on movement, and/or interference with sitting, standing and/or weight-bearing, are already compensated under the currently assigned 10 percent rating.  In this regard, the August 2006 examiner found no additional limitation in range of motion in the thoracolumbar spine following repetitive range of motion testing.  The examination report also noted that there was no muscle spasm, abnormal gait, abnormal guarding, weakness, or tenderness present.  Muscle strength testing, reflexes, sensory testing, and the straight leg test were all normal.  The Veteran denied experiencing flare-ups.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

As noted, the rating of intervertebral disc syndrome is based on incapacitating episodes (i.e., doctor-prescribed bedrest). See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  However, there is no medical evidence or complaint of bed rest prescribed by a physician during this period.  Therefore, there exists no basis whatsoever for a higher evaluation under Diagnostic Code 5243.  

From May 17, 2007 to September 24, 2009

Resolving all doubt in the Veteran's favor, the Board finds that a 40 percent (staged) rating, but no higher, is warranted as of May 17, 2007, for lumbar flexion of the spine limited to 30 degrees. See May 17, 2007, Private Treatment Report (noting flexion limited to 30 degrees with pain and tenderness to palpation); see also Hart, supra.  

A higher rating requires unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  However, no ankylosis of the spine has been demonstrated by the record during this time period.  Indeed, the May 2007 private treatment report indicated that the Veteran's range of motion was limited, but that he retained movement in all fields of motion (i.e., flexion, extension, lateral bending, and lateral rotation).  He walked without any assistive devices and balance/gait were entirely within normal limits.  Other private treatment records dated from May 2007 to April 2008 document ongoing complaints of low back pain, but no ankyloses was noted.  

There is also no medical evidence or complaint of bed rest prescribed by a physician during this period.  Therefore, there exists no basis whatsoever for a higher evaluation under Diagnostic Code 5243 for this period. 

For these reasons, and resolving all doubt in the Veteran's favor, the Board finds that an initial 40 percent rating, but no higher, is warranted as of May 17, 2007 (to September 24, 2009). 

From September 25, 2009, to July 26, 2012

The Board has considered all of the evidence but finds that in this case, an initial rating in excess of 10 percent for the period from September 25, 2009, to July 26, 2012, for the low back disability is not warranted.  Again, for a 20 percent rating, forward flexion of the thoracolumbar spine cannot be greater than 60 degrees or the combined range of motion of the thoracolumbar spine cannot be greater than 120 degrees.  On VA examination in September 25, 2009, the Veteran's forward flexion of the spine measured to 70 degrees, which is far greater than the 60 degree limitation of motion required for a 20 percent rating.  Likewise, the total combined range of motion during the September 2009 VA examination far exceeded the 120 degree limitation of motion required for the next higher rating.

The Board has considered the DeLuca criteria and 38 C.F.R. §§ 4.40 and 4.45 but find that the limitations, such as less movement than normal, weakened movement, pain on movement, and/or interference with sitting, standing and/or weight-bearing, are already compensated under the currently assigned 10 percent rating.  In this regard, the September 2009 examiner found no additional limitation in range of motion in the thoracolumbar spine following repetitive range of motion testing.  The examination report also noted that there was no muscle spasm present.  And, although the Veteran reported using a cane at times to aid in ambulation, the examiner did not note any type of abnormal gait or guarding.  The Veteran denied experiencing flare-ups.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran. Schafrath, supra.  

Because imaging studies established arthritis of the lumbar spine (by history), the Board has considered the DC's specific to arthritis. 38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, degenerative arthritis, established by x-ray findings, are rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. Id. 

By its express terms, DC 5003 does not allow for a separate rating based on arthritis of a joint when a compensable rating has already been assigned under a DC pertaining to limitation of range of motion. See 38 C.F.R. 4.71a, DC 5003; see also 38 C.F.R. § 4.14 (prohibiting compensation of the same manifestations of a disability under various diagnoses).  Accordingly, a higher or separate rating is not warranted under DC 5003. Id.

As noted, the rating of intervertebral disc syndrome is based on incapacitating episodes (i.e., doctor-prescribed bedrest). See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  However, there is no medical evidence or complaint of bed rest prescribed by a physician during this period.  Therefore, there exists no basis whatsoever for a higher evaluation under Diagnostic Code 5243.  

In sum, the Board finds that the Veteran's service-connected low back disorder does not warrant an initial rating in excess of 10 percent for the periods from February 2, 2006, to May 16, 2007, and from September 25, 2009, to July 26, 2012.  To this extent, the appeal is denied.  However, a 40 percent rating is warranted as of May 17, 2007 (and to September 24, 2009), and to this extent, the appeal is granted.  Again, the issue of whether an initial rating in excess of 20 percent is warranted for the period beginning July 27, 2012, is being remanded for further development herein. 

Neurological Considerations 

As noted in the Introduction portion of this decision, in the June 2014 decision, the Board denied compensable initial ratings for peripheral neuropathy of the bilateral lower extremities for the period prior to July 27, 2012, and an initial rating in excess of 20 percent for the same as of July 27, 2012.  The parties to the appeal have agreed that that portion of the Board's decision should not be disturbed. See Introduction, supra. 

Other than the already service-connected bilateral lower extremity neuropathy, the record contains no findings of any other associated neurological abnormalities (e.g., bowel/bladder impairment) for the period prior to July 27, 2012. See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Extraschedular Consideration 

Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it. 38 C.F.R. § 4.15. 

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable. 38 C.F.R. § 3.321(b). The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

The extraschedular determination must follow a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability. Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required. Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating. Thun, 22 Vet. App. 111. 

The Board has carefully considered whether referral for extraschedular consideration is warranted.  However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected low back disability are inadequate.  They account for the Veteran's subjectively reported and objectively identified back symptoms, particularly when the functional impact of the DeLuca factors is considered.  Pain, loss of motion, and instability, as well as endurance, are all weighed in evaluations under the Schedule, and the Veteran did not endorse any symptoms that are outside of the criteria applied.  Accordingly, any further discussion on extraschedular entitlement is unnecessary.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The issue of entitlement to a TDIU rating for the period prior to July 27, 2012, has been raised by the record and is being addressed in the remand portion below. Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

For the period from February 2, 2006, to May 16, 2007, an initial rating in excess of 10 percent for a low back disability is denied.  

For the period from May 17, 2007, to September 24, 2009, an initial 40 percent rating, but no higher, for a low back disability is granted.  

For the period from September 25. 2009, to July 26, 2012, an initial rating in excess of 10 percent for a low back disability is denied. 



REMAND

In June 2014, the Board denied entitlement to an evaluation in excess of 20 percent as of July 27, 2012, for the Veteran's service-connected low back disability.  The Veteran appealed that determination and in the JMR, the parties agreed that the Board erred by relying on a July 2012 VA medical examination, which was deemed inadequate for rating purposes.  Specifically, the parties noted that the Veteran had reported flare-ups on VA examination in July 2012 ("I can't do nothing, all the things I used to be able to do, that I can't do anymore, I used to be the fastest runner, I can't run anymore, playing basketball, picking up my kids, sitting around the mall, I get scared in showers, if I fall, I know it's all over"); however, the VA examiner did not adequately address the question of additional functional loss due to pain during flare-ups, citing to DeLuca v. Brown, 8 Vet.App. 202, 206 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board agrees that to this extent the July 2012 VA examination report is inadequate.  

The duty to assist requires that VA conduct an examination which provides 'sufficient detail' as necessary to evaluate a particular disability. See 38 C.F.R. § 4.2 (2015); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (stating that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Once the Secretary undertakes the effort to provide an appellant with an examination and to obtain a medical opinion, these must be adequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Given the above, and because the record does not include sufficient clinical findings to evaluate the disability of the lumbar spine in light of the factors noted in 38 C.F.R. §§ 4.40 and 4.45 (specifically, flare-ups), and the DeLuca and Mitchell cases, the Board finds that the medical evidence currently of record is inadequate, and that another VA examination, with findings responsive to the noted authority is needed to evaluate the disability lumbar spine under appellate consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, although the evidence reflects that the Veteran is currently employed (see July 2012 VA examination report) there is evidence that suggests that he was not working prior to July 27, 2012, as a result of his service-connected disabilities. See, e.g., September 2009 VA Examination.  In this case, the RO has not conducted any evidentiary development with respect to the issue of entitlement to TDIU prior to July 27, 2012, to include referring claim to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded so that the RO can do so.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA records of hospitalization, evaluation and treatment of the Veteran dated since April 2013. 

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3. Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the current severity and all manifestations (orthopedic and neurologic) associated with his disability of the lumbar spine, characterized as lumbosacral strain.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The Veteran's lay history of symptoms associated with the disability should be recorded. 

The examiner is asked to address the following matters and offer complete rationales for any opinions expressed:

(a) Identify, by diagnosis, any currently manifested low back disorder, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible. 

(b) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees. 

(c) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss more generally, and as applicable, the nature and overall level of functional impairment/functional loss attributable to these factors. 

The examiner should also specifically address whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(d) Identify any neurological manifestations associated with the service-connected lumbar spine disorder, as well as any associated bladder or bowel impairment.  The nature of any neurological sign/symptom should be explained and the severity of the impairment described (such as in terms of the level of paralysis - mild/moderate/severe and incomplete or complete). 

(e) State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome has been productive of incapacitating episodes, and if so, the number and duration of such episodes during any 12 month period extending from 2012 forward, specifying the time period involved.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(f) The examiner is also asked to comment on the impact of the Veteran's low back disability, if any, on his employment and activities of daily life. 

4. Lastly, the issue of entitlement to TDIU prior to July 27, 2012, should be properly developed and adjudicated. If the schedular requirements set forth in 38 C.F.R. § 4.16(a) are not met, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Direction of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation for the period prior to July 27, 2012. 

5. Thereafter, readjudicate the issues on appeal.  If the claims continue to be denied, the Veteran and his representative should be provided with a supplemental statement of the case, and they should be afforded the appropriate opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


